EXHIBIT 10.2

EXECUTION VERSION

BUSINESS TRANSITION AGREEMENT

This BUSINESS TRANSITION AGREEMENT, (this “Agreement”), is entered into as of
January 14, 2010, by and between Pacific Capital Bank, National Association, a
national banking association (“Seller”), and Santa Barbara Tax Products Group,
LLC, a Delaware limited liability Purchaser (“Purchaser,” and together with
Seller, the “Parties”).

W I T N E S S E T H

WHEREAS, Seller and Purchaser have entered into that certain Purchase and Sale
Agreement dated as of January 14, 2010 (the “Purchase Agreement”) pursuant to
which, among other things, (a) Seller has agreed to sell to Purchaser, and
Purchaser has agreed to buy from Seller, the Purchased Assets and (b) Seller has
agreed to provide certain services to or for the benefit of Purchaser to ensure
a smooth transition of the Business from Seller to Purchaser; and

WHEREAS, Seller and Purchaser are entering into this Agreement to memorialize
the terms on which Seller will provide the Transition Services to Purchaser.

NOW, THEREFORE, in consideration of the premises and the mutual agreements and
covenants hereinafter set forth, Seller and Purchaser hereby agree as follows:

A G R E E M E N T S

1. Defined Terms. Capitalized terms used in this Agreement that are not defined
herein shall have the meanings given to them in the Purchase Agreement.

2. Transition Services.

(a) At the Closing, Purchaser has paid Seller the Closing Date Cash
Consideration and deposited the Escrowed Consideration with JPMorgan, payable by
JPMorgan to Seller upon satisfaction of the conditions set forth in the Escrow
Agreement (such Closing Date Cash Consideration and the Escrowed Consideration
deposited with JPMorgan are separate and apart from the Earn-Out Consideration,
which is only payable if and to the extent earned under the terms of the
Purchase Agreement), but (a) the Purchased Assets of the Business cannot be
delivered in full to Purchaser at the Closing due to the need to obtain certain
consents or approvals and (b) Purchaser is unable to operate the Business on a
stand alone basis in time for the beginning of the 2010 tax season because
additional time is needed to implement certain operational capabilities.
However, in order to minimize disruption to the Business for the 2010 tax season
and to ensure a smooth transition of the Business from Seller to Purchaser, for
the period beginning on the date hereof through April 30, 2010 except for
(x) services to be provided under Section 5 which shall be through March 31,
2010, (y) services relating to check clearing, ACH services and access and use
of Seller’s telecommunications (including network) infrastructure, which shall
be through December 31, 2010 or (z) any other term expressly provided in this
Agreement as applying to specified services (the term “Term” as used herein



--------------------------------------------------------------------------------

means the period from the date hereof through one of the foregoing applicable
end dates depending on the context), Seller shall provide to, or for the benefit
of, Purchaser, the following: (i) the services of all of the Business Employees
(as defined below), in the same capacities and at the same rate of compensation
as in effect on the date hereof, and all human resources support, welfare
benefits and payroll functions as Seller has maintained for such employees
immediately before the date hereof, (ii) access to and use of the Leased Office
Space, (iii) such equipment, intellectual property (including software, domain
names and website access), permits, licenses, postal services, check stock,
telecommunications equipment and services, contract rights and all other
services of any kind, in each case, that Seller used in the Business immediately
before the Closing including the services and other items more specifically
described in the remainder of this Agreement (collectively, the “Transition
Services”); provided, notwithstanding the foregoing, the Transition Services
shall not include the origination, purchasing or holding of any RALs (or of any
other loans) (collectively, the “Excluded RAL Activities”). Seller will provide
the Transition Services to Purchaser during the Term for no cost other than
those expressly provided in this Agreement.

(b) Seller shall perform the Transition Services consistent in all material
respects with the manner in which it provided such services when it operated the
Business prior to the Closing. Seller shall perform the Transition Services in a
timely and professional manner and in accordance with its customary practices.

(c) For so long as Seller is performing the Transition Services pursuant to this
Agreement, and subject to Seller’s compliance with its obligations under this
Agreement, Purchaser shall operate the Business, and shall take all actions
necessary to enable Seller to perform the Transition Services, in accordance
with applicable Law (including, without limitation, any requirements or
directives of any Governmental Entity) and in a manner consistent with industry
standards and the controls and systems maintained by Purchaser pursuant to
Section 2(e) below.

(d) Seller shall retain controls and systems consistent in all material respects
with the controls and systems that it had in place prior to Closing as it
relates to the services provided by Seller under this Agreement, and Purchaser
will not interfere with such control and systems.

(e) During the Term, subject to Seller’s compliance with its obligations under
this Agreement, Purchaser shall maintain controls and systems with respect to
the Business that are consistent in all material respects with the controls and
systems that Seller had maintained with respect to the Business prior to the
Closing. Without limiting the generality of the foregoing, subject to Seller’s
compliance with its obligations under this Agreement, Purchaser shall maintain
controls and systems that enable it to operate the Business in accordance with
applicable Law (including, without limitation, any requirements or directives of
any Governmental Entity) and in a manner consistent with industry standards.
Seller shall have full access, on reasonable notice and during business hours,
to Purchaser’s books and records relating to the Business, facilities where such
books and records are located, information (to the extent not proprietary)
regarding network infrastructure that services the Business and agents and
employees involved with servicing the Business, in each case, to allow Seller to
determine Purchaser’s compliance with this Agreement.

 

2



--------------------------------------------------------------------------------

(f) If the parties omitted any service from the definition of “Transition
Services” but which is reasonably required from Seller in order for Purchaser to
operate the Business during the Term consistent with Seller’s past practices
(other than the Excluded RAL Activities), then such services shall be deemed to
be “Transition Services” for purposes of this Agreement.

3. Leased Office Space. Until each Office Lease Agreement is validly assigned to
Purchaser, (i) Seller shall dedicate the Leased Office Space covered by such
Office Lease Agreement for the exclusive use of conducting the Purchaser’s
Business; (ii) Seller shall comply with the terms of such Office Lease
Agreement; and (iii) Seller shall not amend or terminate such Office Lease
Agreement without the prior written consent of Purchaser. In consideration for
the foregoing, Purchaser shall pay, during the Term, on a monthly basis in
advance, by wire transfer of immediately available funds at least one Business
Day before each such payment is due, an amount equal to the regular monthly
payment due thereunder (each and “Advance Lease Payment”), which Seller shall
specify to Purchaser at least three Business Days before payment is owing from
Purchaser. If for any month in the Term, the aggregate of Advance Lease Payment
is less than or more than the Assumed Lease Amount (as defined below) for such
month, Seller and Purchaser will promptly reconcile for such difference by
payment to one another within 10 days of such payment becoming known. “Assumed
Lease Amount” means an amount that would come due after the Closing Date under
the Office Lease Agreements if such agreement had been assigned to Purchaser at
the Closing and Purchaser had assumed all obligations relating to the period of
time from and after the Closing except for those that relate in whole or in part
to the period of time on o before the Closing which are Retained Liabilities for
the Seller’s account under the terms of the Purchase Agreement.

4. Contracts, Permits and Licenses. From the date hereof until April 30, 2010 or
such earlier time as each is validly assigned to Purchaser or terminated by the
counterparty or by Seller at the request of Purchaser, Seller shall maintain all
of its vendor contracts and relationships, licenses and permits used or held for
use by the Seller immediately before the Closing for the exclusive benefit of
the Business and consistent with Seller’s past practices. Nothing in this
section shall, however, require Seller to maintain contracts with tax preparers,
transmitters or other customers of the Business. Seller shall comply with and
not amend or terminate any of such contracts, licenses or permits and, where
applicable, enforce the terms thereof or exercise its rights thereunder
consistent with its past practices. Purchaser shall reimburse Seller monthly in
arrears during the Term for Seller’s actual, out-of-pocket expenses incurred
under such contracts that relate solely to services provided by the vendors or
payments under licenses or permits, in each case, that relate solely to the
period of time represented by the Term or until such contract, relationship,
license, permit is either assigned to Purchaser or terminated. Purchaser shall
take such actions as are necessary to ensure that the checks drawn on Seller
check stock do not become NSF checks.

5. Employee Matters.

(a) In furtherance of Seller’s obligations under Section 2(a), during the period
from the date hereof until March 31, 2010 (the “Employment Term”), Seller shall
dedicate exclusively to Purchaser for use in the Business, each employee of the
Business employed by Seller immediately prior to the Closing (the “Business
Employees”), subject to, and in

 

3



--------------------------------------------------------------------------------

accordance with, the terms of this Section 5 (the “Employment Services”). Each
Business Employee shall in all respects continue as a common-law employee of
Seller while rendering Employment Services for Purchaser under the terms of this
Agreement, and the Business Employees shall work for Purchaser under the overall
supervision and control of Seller; provided, however, that by this Agreement,
Seller delegates to Purchaser the authority to make day-to-day project and task
assignments with respect to the Business Employees. During the Employment Term,
Seller shall remain responsible for the payment of the Business Employee’s
compensation and withholding the appropriate income and employment taxes, the
payment of all federal, state, territorial and local employment taxes, providing
workers’ compensation coverage for the Business Employees, the payment of any
obligations in respect of any benefit plans, programs or policies that are
sponsored or maintained from time to time by Seller and in which the Business
Employee participates, and the payment of any obligations in respect of any
employment agreement between Seller and the Business Employee. In addition, the
Business Employees shall remain subject to Seller’s policies and other
procedures in effect from time to time with respect to its employees, including,
without limitation, those relating to the workplace, harassment, discrimination,
and other conditions of employment. Purchaser shall, through its on-site
managers, assure compliance with applicable wage and hour laws, including meal
breaks and time sheet processes in accordance with Seller’s policies and
procedures. During the Employment Term, Seller shall maintain with respect to
the Business Employees all insurance coverage required to be maintained for
employees, including without limitation, worker’s compensation insurance, COBRA
coverage, disability insurance and unemployment insurance, to the extent
required under applicable local, state, and federal laws in the jurisdictions in
which the Business Employees are employed.

(b) For the Employment Services rendered by Seller in accordance with this
Agreement, during the Employment Term, Purchaser shall pay Seller, in arrears,
on a monthly basis and as provided in Section 7(a) below, an amount equal to:

(i) the actual salary and wages (including any commissions and overtime that
become due as a result of employment with Seller during the relevant past
monthly period) paid to the Business Employees by Seller during the relevant
past monthly period, which salary and wages shall equal each Business Employee’s
compensation level in effect on the date hereof (as to each, its “Base Pay”);

(ii) 20% of the Base Pay of each of the Business Employees for such period to
compensate Seller for the following amounts payable by Seller during the
Employment Term: (A) employment taxes, (B) statutorily mandated benefits, and
(C) any welfare benefits, programs or policies that are sponsored or maintained
from time to time by Seller and in which an Employee is covered; and

(iii) any customary out-of-pocket business expenses that are incurred in
connection with the provision of any Employment Services, including those
incurred by any Business Employee in the ordinary course and in accordance with
applicable policies of Seller, while engaged in the conduct of Purchaser’s
business and for which Seller has reimbursed the Business Employee;

 

4



--------------------------------------------------------------------------------

(c) At least three Business Days before each payroll date, Seller shall provide
Purchaser with Seller’s best estimate of the items described under Section 5(b)
required to be paid to the Business Employees on the next payroll date. At
Purchaser’s request, Seller shall meet with Purchaser before the payroll date to
review the estimate. Purchaser shall pay to Seller on the Business Day before
each bi-monthly payroll date, the payroll amount estimated by Seller or such
other amount as Seller and Purchaser agree as a result of their discussion (each
an “Advance Payroll Payment”). Seller shall invoice Purchaser monthly in arrears
for the actual cost of the items described in Section 5(a) incurred by Seller
for the Employment Services, net of the Advance Payroll Payments theretofore
received by Seller and not previously applied. Such invoice shall be reasonably
detailed. If Seller’s actual cost of the items described in Section 5(a) for any
payroll date differ from the Advance Payroll Payment funded by Purchaser, Seller
and Purchaser will promptly reconcile for such difference by payment to one
another within 10 days after such payroll date.

(d) During the Employment Term, Seller may only terminate a Business Employee’s
employment with the prior consent of Purchaser; provided, that Purchaser’s
consent will not be required if such Business Employee is to be terminated for
“cause” and Seller has notified Purchaser in advance that such Business Employee
is to be terminated. Upon any such termination, such Business Employee will no
longer be deemed a Business Employee for purposes of this Agreement.

(e) This Agreement is not intended to be construed as creating an
employer/employee relationship between Purchaser and any Business Employees, or
a joint employer or co-employer relationship between Purchaser and Seller
relating to the Business Employees, and Seller shall act under this Agreement
solely as an independent contractor and not as an agent of Purchaser.

6. No Obligation to Continue to Use Services; Partial Termination. Purchaser
shall have no obligation to continue to use any of the Transition Services with
respect to the Business and may terminate any Transition Service, in whole or in
part, upon notice to Seller of the longer of (a) 30 days and (b) the number of
days’ notice that Seller is required to give to any third party in order to
terminate its obligation to make payment with respect the applicable aspect of
Transition Services.

7. Records; Disputed Charges.

(a) Seller shall keep accurate books and records of the Transition Services
provided and supporting documentation of all costs incurred in providing the
Transition Services. Seller shall permit Purchaser to have access, upon prior
reasonable notice and during normal business hours, to such books and records
and supporting documentation for the purpose of verifying the amounts payable in
connection with the Transition Services.

(b) In the event Purchaser disputes any charges invoiced by Seller, it shall
deliver a written statement describing the dispute to Seller within thirty
(30) days following receipt of the disputed invoice and may withhold payment of
the disputed charges until such dispute has been resolved pursuant to this
Section 7(b). Any such statement shall provide a reasonably detailed description
of the disputed items. Upon delivery of the written statement,

 

5



--------------------------------------------------------------------------------

Purchaser and Seller shall cooperate and negotiate in good faith to resolve such
disputed charges and Seller shall make their records relating to the Transition
Services available to Purchaser for inspection at Purchaser’s cost upon
reasonable notice and during normal business hours. If the parties are unable to
resolve such disputed charges within fifteen (15) days of delivery of the
written statement, Purchaser may elect, by notice to Seller within ten (10) days
following the end of such fifteen (15) day period, to have an independent
accounting firm selected jointly by Purchaser and Seller (other than any of the
parties’ independent auditors) review all of the supporting information of
Seller as may be reasonably requested by such firm to determine the correctness
of the disputed charges. If the selection of the independent accounting firm
cannot be agreed by the parties, each party shall appoint an independent
accountant and the two such appointed accountants shall select the independent
accounting firm to carry out the determination of disputed charges. The
determination of such independent accounting firm shall be conclusive and
binding on the parties. If the work of such independent accounting firm results
in a reduction of the disputed charges by 5% or more, Seller shall be
responsible for the charges of the independent accounting firm and shall
promptly reimburse Purchaser for all or a portion of the disputed charges, as
determined by the independent accounting firm. If the work of such independent
accounting firm results in a reduction of the disputed charges by less than 5%
or results in no reduction at all, Purchaser shall be responsible for the
charges of such independent accounting firm.

8. Indemnification. Purchaser hereby agrees to indemnify defend and hold
harmless Seller and its Affiliates and their respective partners, members,
directors, officers, managers, shareholders, employees, successors and assigns
from and against any and all judgments, losses, liabilities, actions, legal
proceedings, amounts paid in settlement, damages, fines, penalties,
deficiencies, losses, diminution in value, lost profits, consequential damages
and expenses (including interest, court costs, reasonable fees of attorneys,
accountants and other experts or other reasonable expenses of litigation or
other proceedings or of any claim, default or assessment) (collectively,
“Losses”) arising out of any employment laws, including without limitation,
discrimination, harassment, wrongful termination, wage and hours laws, relating
to or resulting from the alleged or actual conduct of Purchaser, Purchaser’s
agent or Purchaser’s employee. Seller hereby agrees to indemnify defend and hold
harmless Purchaser and its Affiliates and their respective partners, members,
directors, officers, managers, shareholders, employees, successors and assigns
from and against any and all judgments, losses, liabilities, actions, legal
proceedings, amounts paid in settlement, damages, fines, penalties,
deficiencies, losses, diminution in value, lost profits, consequential damages
and expenses (including interest, court costs, reasonable fees of attorneys,
accountants and other experts or other reasonable expenses of litigation or
other proceedings or of any claim, default or assessment) (collectively,
“Losses”) arising out of any employment laws, including without limitation,
discrimination, harassment, wrongful termination, wage and hours laws, relating
to or resulting from the alleged or actual conduct of Seller, Seller’s agent or
Seller’s employee.

9. Miscellaneous.

(a) Notices. Notices and other communications shall be given in the manner and
to the persons provided in the Purchase Agreement.

 

6



--------------------------------------------------------------------------------

(b) Headings. The headings contained in this Agreement are for convenience only
and shall not affect the meaning or interpretation of this Agreement.

(c) Further Assurances. Upon the request of any Party at any time after the
Closing, the other Parties shall execute and deliver such documents, as such
Party or its counsel may reasonably request to effectuate the purposes of this
Agreement and the Transaction Documents.

(d) Independent Contractor. Each Party shall act as an independent contractor
and not as the agent of the other Party in performing the Transition Services,
maintaining control over its respective employees, its subcontractors and their
employees and complying with all withholding of income at source requirements,
whether federal, state, local or foreign. No employee of any Party performing
Transition Services shall be considered an employee of any other Party or any of
its Affiliates until such time, if ever, as they accept the other Party’s offer
of employment. Furthermore, neither Party shall subcontract any of the
Transition Services without the prior written approval of the other Party,
except that Seller may subcontract the performance of services to the same
extent that it subcontracts services prior to the date of this Agreement.

(e) Successors and Assigns; Assignment; No Third-Party Beneficiaries. This
Agreement shall inure to the benefit of and be binding upon the successors and
assigns of the Parties. Neither this Agreement nor any of the rights, interests
or obligations hereunder shall be assignable by (a) Seller without the prior
written consent of Purchaser, or (b) Purchaser without the prior written consent
of Seller; provided, Purchaser may (i) assign its rights under this Agreement to
any Affiliate of Purchaser and (ii) collaterally assign any or all of its rights
and interests hereunder to one or more lenders of Purchaser or its Affiliates.
Nothing in this Agreement shall confer upon any Person not a party to this
Agreement any rights or remedies of any nature or kind whatsoever under or by
reason of this Agreement.

(f) Entire Agreement; Amendment and Waiver. This Agreement and the Transaction
Documents constitute the entire understandings of the parties hereto and
supersede all prior agreements or understandings with respect to the subject
matter hereof or thereof among such parties, including but not limited to the
prior agreements or understandings set forth in the Business Transition
Agreement dated as of January 12, 2010 which was executed but not delivered by
the parties hereto (and therefore which does not constitute a valid and
effective agreement between the parties hereto). This Agreement may be amended,
and the observance of any term of this Agreement may be waived, with (and only
with) the written consent of Seller and Purchaser and the party or parties to be
affected by such amendment.

(g) Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original, and
all such counterparts together shall constitute one instrument. Delivery of a
copy of this Agreement bearing an original signature by facsimile transmission
or by electronic mail in “portable document format” form shall have the same
effect as physical delivery of the paper document bearing the original
signature.

 

7



--------------------------------------------------------------------------------

(h) Governing Law; Severability. This Agreement shall be governed by the
internal laws of the State of New York, without regard to principles of
conflicts of law. Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable Law,
but if any provision of this Agreement shall be deemed prohibited or invalid
under such applicable Law, such provision shall be ineffective to the extent of
such prohibition or invalidity, and such prohibition or invalidity shall not
invalidate the remainder of such provision or the other provisions of this
Agreement.

(i) No Additional Rights. Except as expressly provided in this Agreement, the
Parties agree that this Agreement shall not grant to any Party any additional
rights to any other Party’s proprietary information, technology or know-how.

(j) MetaBank Arrangement. Purchaser has entered into a Program Agreement dated
January 14, 2010 with MetaBank, a federally chartered savings bank (“Meta”),
pursuant to which Meta will participate in Purchaser’s RT program by providing
deposit accounts, ACH disbursement and other services. Given the operational
logistics of the RT program, regulatory compliance priorities and the fact that
the relationship between Meta and Purchaser is newly created, under the Program
Agreement, Purchaser and Meta have agreed to work together, and obtain the
consent of the other, in connection with all significant operational matters.
Because Seller will be providing services associated with Purchaser’s RT program
pursuant to this Agreement, Meta and Purchaser have requested, and Seller hereby
agrees, to participate in the RT Program until April 30, 2010 (or, as it relates
to ACH and access and use of telecommunications infrastructure, until
December 31, 2010) in the manner described in Section 5.12(e) of the Program
Agreement; provided, however, that Seller shall not be required to take any
action or refrain from taking any action that would be inconsistent with its
authorities and permitted activities under its regulatory status, agreements and
orders or otherwise inconsistent with applicable Law. Purchaser shall indemnify,
defend and hold harmless Seller and its Affiliates, directors, officers,
employees and agents for damages, judgments, settlements, losses, fees and
expenses arising from any claim asserted or threatened by MetaBank by reason of
Seller’s obligations under this Section 9(j).

(k) Termination. Either party may terminate this Agreement, upon written notice
to the other party, in the event that Seller or Purchaser shall have received a
written order, directive, memorandum of understanding or similar instrument from
a Governmental Entity with jurisdiction over Seller (including but not limited
to the Office of Comptroller of the Currency), the result of which would be to
prohibit Seller from providing the services hereunder. Seller may also terminate
this Agreement, upon written notice to the Purchaser, if there shall have been a
breach by the Purchaser of the provisions of Sections 2(c) – 2(e) which has not
been cured by the Purchaser within a reasonable period of time following written
notice by the Seller. The parties acknowledge that Purchaser’s breach of any of
Sections 2(c) – 2(e) may relate to the facts, conditions or other matters for
which Seller is responsible under the terms of the Purchase Agreement, and the
terms of this Agreement shall not affect Seller’s responsibility under the
Purchase Agreement and Purchaser shall have no liability under this Agreement to
the extent the matter giving rise to Purchaser’s breach is a matter for which
Seller is required to provide indemnification under the Purchase Agreement. The
parties acknowledge that Purchaser’s breach of any of Sections 2(c) – 2(e) may
relate to the facts, conditions or other matters for which Seller is responsible
under the terms of the Purchase Agreement, and the terms of this Agreement shall
not affect Seller’s responsibility under the Purchase Agreement and Purchaser
shall have no liability under this Agreement to the extent the matter giving
rise to Purchaser’s breach is a matter for which Seller is required to provide
indemnification under the Purchase Agreement. If Seller terminates this
Agreement or fails to perform its obligations under this Agreement because of a
written order, directive, memorandum of understanding or similar instrument from
a Governmental Entity with jurisdiction over Seller

 

8



--------------------------------------------------------------------------------

(including but not limited to the Office of Comptroller of the Currency), such
termination shall not affect Purchaser’s recourse against Seller as if such
termination had not occurred; provided, however, that Purchaser’s recourse upon
any termination or breach of this Agreement by Seller shall be limited to the
Escrowed Consideration (as such term is defined in the Second Amended and
Restated Escrow Agreement of even date herewith by and among the parties set
forth therein).

[Signature Page Follows]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

 

PACIFIC CAPITAL BANK, NATIONAL ASSOCIATION By:   /s/ George S. Leis   Name:
George S. Leis   Title: President & CEO

 

[Signature Page – Transition Services Agreement]



--------------------------------------------------------------------------------

SANTA BARBARA TAX PRODUCTS GROUP, LLC By:   /s/ Richard Turner   Name: Richard
Turner   Title: CEO

 

[Signature Page – Transition Services Agreement]